NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 17, 2022 *
                                 Decided June 27, 2022

                                         Before

                    MICHAEL Y. SCUDDER, Circuit Judge

                    AMY J. ST. EVE, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2716

BRIAN EINES,                                      Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Southern District of
                                                  Indiana, Indianapolis Division.

       v.                                         No. 1:19-cv-04016-JPH-MJD

TIM DINKINS, et al.,                              James Patrick Hanlon,
     Defendants-Appellees.                        Judge.

                                       ORDER

       Brian Eines, an Indiana prisoner, appeals the entry of summary judgment for the
prison officials he sued for violating his Eighth Amendment rights by ignoring his heat




       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2716                                                                        Page 2

exhaustion and a cut on his forehead. Because no reasonable jury could find that the
defendants acted with deliberate indifference to Eines’s condition, we affirm.

       We recount the record in the light most favorable to Eines, the non-movant.
See Thomas v. Martija, 991 F.3d 763, 767 (7th Cir. 2021). On an approximately 100-degree
day in June 2019, Eines, a chronic asthmatic, began experiencing symptoms of what he
believed to be heat exhaustion in his cell at the Pendleton Correctional Facility. (He has
since been transferred.) He told neighboring inmates that he was feeling chest pain and
shortness of breath even after using his inhaler. The inmates alerted correctional officer
James McGuffey to Eines’s distress. Eines told McGuffey that he was having trouble
breathing and feeling faint because of the heat. McGuffey observed Eines speaking
without trouble, walked away, and reported Eines’s discomfort to his supervisor,
Sergeant Tim Dinkins.

        Eines continued to feel unwell, and inmates called attention to his condition
again later that day. Correctional officer Mabrack (whose first name is not in the record)
came to Eines’s cell, spoke to him about his condition, and left without further action.
Later, feeling faint, Eines fell and cut his forehead (creating a gash he characterized in
his deposition as “small”). On McGuffey’s next visit, the officer saw that Eines was
bleeding but did not provide aid. He went to update Dinkins on Eines’s condition.

       On the next visit, Mabrack handed Eines a towel, with which Eines stanched the
bleeding within 20 minutes. Then, he put Eines in handcuffs to take him to the medical
center. Before Mabrack could move Eines, however, Dinkins arrived and instructed
Mabrack to bring Eines cold water and ice instead. Dinkins explained that he had
informed medical staff of Eines’s symptoms, and they determined that Eines was not
having a medical emergency and did not need to go immediately to the medical center.

       But Eines, believing he was suffering a medical emergency, handed Dinkins a
medical slip to request care. He received an appointment with prison medical staff a
week later. In the meantime, he submitted a grievance about the response to his
condition on the day he experienced heat fatigue. After the appointment, Eines
continued to complain of headaches.

       Eines sued McGuffey, Dinkins, and a grievance administrator, Christina
Conyers, for preventing his prompt receipt of medical attention out of deliberate
indifference to his condition, in violation of the Eighth Amendment. See 42 U.S.C.
§ 1983. He accused McGuffey and Dinkins of acting with deliberate indifference by
refusing “medical care for his chronic care asthma condition and head injury.” And he
No. 21-2716                                                                         Page 3

alleged that Conyers sabotaged his grievance about the incident and denied his requests
to be seen by a specialist for his persistent headaches.

       During discovery, Eines moved several times to compel the defendants to
produce “unredacted” video evidence from the day of the incident. The court denied
the motions. It concluded that the video the defendants produced—which monitored
the hallway outside Eines’s cell but not inside it—was not redacted: The defendants
submitted evidence that video from the motion-activated cameras would have time
gaps when the cameras were not activated. After discovery ended, Eines moved “for
assistance” to obtain responses from Mabrack to an interrogatory about the day of his
injury. The district court denied this motion, too: It determined that Eines had not
shown good cause to reopen discovery to obtain information from a nonparty.

       The defendants moved for summary judgment, and the district court granted the
motion. Assuming that Eines had a serious medical condition, the court concluded that
there was insufficient evidence that any defendant knowingly and unreasonably
ignored a risk of serious harm. The court explained that McGuffey reported Eines’s
condition to his supervisor, Dinkins, who in turn contacted medical staff for guidance.
After being informed that Eines did not require emergency medical attention, Dinkins
accordingly ordered ice and cold water for Eines instead. And Conyers’s only
involvement was to reject Eines’s grievance; there is no evidence that she blocked his
access to medical attention or was otherwise personally involved.

       On appeal, Eines first challenges the entry of summary judgment for McGuffey
and Dinkins (but not Conyers). He argues that the district court erroneously resolved
disputed evidence of the defendants’ state of mind in their favor. He maintains that he
was experiencing a medical emergency and asserts that McGuffey and Dinkins
unreasonably disregarded symptoms of heat stroke and his bleeding gash when they
refused to take him to the infirmary. The district court accepted that Eines’s condition
was serious, so we focus on the subjective component of whether McGuffey and
Dinkins knowingly (or recklessly) ignored Eines’s condition. See Farmer v. Brennan,
511 U.S. 825, 834 (1994) (holding that deliberate-indifference claims require proof of an
objectively serious deprivation and a subjective, knowing, and unreasonable disregard
to an inmate’s risk of harm). Our review is de novo. Johnson v. Prentice, 29 F.4th 895, 902
(7th Cir. 2022).

       On this record, we agree with the district court that Eines did not raise an issue
of material fact about whether either defendant acted, or failed to act, with a culpable
state of mind. McGuffey attested that when he observed Eines, Eines appeared alert and
No. 21-2716                                                                          Page 4

able to speak without distress, though Eines counters that he was having trouble
breathing during McGuffey’s visit. And on his second visit, Eines had a small scratch on
his forehead but was not bleeding profusely. Based on his interaction with Eines,
McGuffey did not believe Eines was experiencing a medical emergency (he was not
unconscious, bleeding profusely, or suffering a heart attack or seizure) and reported
Eines’s condition to his supervisor, Dinkins. Because an officer in his position needed a
supervisor’s approval to move an inmate, McGuffey satisfactorily responded by
alerting Dinkins. See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). Dinkins went to
see Eines’s condition for himself, relayed his observations to medical staff, and accepted
the medical professionals’ opinion that Eines was not having an emergency that
warranted removal from his cell. See Giles v. Godinez, 914 F.3d 1040, 1049 (7th Cir. 2019).
Eines submitted no evidence that places the defendants’ accounts of their actions in
dispute. Because both McGuffey and Dinkins responded to Eines’s condition by
contacting the appropriate authorities and following their instructions, see Jones v.
Mathews, 2 F.4th 607, 615 (7th Cir. 2021), no reasonable jury could find that they acted
with the recklessness or blatant disregard required to show deliberate indifference,
Giles, 914 F.3d at 1049.

        Eines also contends that McGuffey and Dinkins prolonged his suffering by
refusing to move him to the infirmary while he complained of heat-exhaustion
symptoms for over three hours before he received ice and cold water to cool him down.
Eines correctly asserts that delayed treatment that unnecessarily prolongs suffering may
constitute deliberate indifference. See Wilson v. Adams, 901 F.3d 816, 822 (7th Cir. 2018).
But there is scant evidence of this kind of gratuitous suffering, as outlined above:
McGuffey did not observe Eines in distress necessitating medical intervention on his
first visit and notified Dinkins of Eines’s condition. And after Eines began bleeding
from his “small” gash, he received a towel that stanched the bleeding within 20
minutes. Further, Eines acknowledged that the ice and cold water Dinkins ordered
alleviated the symptoms of being overheated, the bleeding from his cut was quickly
stopped, and by the time of his medical appointment, the cut was healing and scabbing
over. Though Eines asserts that he suffers headaches for which he has not received the
attention of a specialist, he has not shown that McGuffey or Dinkins were responsible
for referrals to outside medical specialists or for otherwise ensuring that he received
treatment for his headaches.

       Eines next challenges the district court’s rulings on his discovery motions, which
we review for abuse of discretion. See United States v. Owens, 18 F.4th 928, 940 (7th Cir.
2021) (motion to compel); In re Cook Medic., Inc., 27 F.4th 539, 542 (7th Cir. 2022) (motion
No. 21-2716                                                                        Page 5

to reconsider). First, he contends that the defendants withheld video evidence, pointing
to an eight-second gap in the recording of the hallway outside his cell, and argues that
the missing footage would have shown the severity of his forehead gash. The angle
makes us doubt that the hallway camera could have shown this, but in any event, the
district court did not abuse its discretion in denying the motions about the “redacted”
video. The court accepted the undisputed evidence that, because the camera was
motion-activated, jumps or gaps correspond to times when the camera detected no
motion and did not record. Eines counters this evidence only with speculation that the
footage existed and was redacted or tampered with, but his suspicions cannot render
the contrary conclusion unreasonable. See Jones v. Van Lanen, 27 F.4th 1280, 1285–87
(7th Cir. 2022). Moreover, Eines was not prejudiced: The district court assumed that
Eines had an objectively serious medical condition, as do we. A visual depiction of the
head wound would not alter the conclusion that McGuffey and Dinkins were not
deliberately indifferent; the parties do not dispute that the cut was “small” and that the
bleeding resolved quickly. See Owens, 18 F.4th at 940.

        Eines also contests the denial of his motion for assistance in compelling Mabrack
to respond to interrogatories. But the district court did not abuse its discretion in this
ruling, either. See id. First, Eines was not entitled to serve interrogatories on Mabrack,
who is not a party. See FED. R. CIV P. 33(a). Eines could obtain Mabrack’s testimony only
with his consent or by subpoena. See FED. R. CIV P. 34(a), (c), 45; Handbook Fed. Civ.
Disc. & Disclosure § 8:15 (4th ed.). And the discovery period was the time to do so: The
district court reasonably noted that Eines made no attempt (as far as the court knew) to
obtain evidence from Mabrack before the discovery period ended, and thus it did not
abuse its discretion by declining to reopen discovery. See Owens, 18 F.4th at 940.

       Finally, we note that because Eines has been transferred from Pendleton, and
nothing suggests a likelihood that he will return there, his requests for prospective
injunctive relief are moot. See Hildreth v. Butler, 960 F.3d 420, 431 (7th Cir. 2020).

                                                                              AFFIRMED